Citation Nr: 9933239	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for amputation of 
the second, third, fourth, and fifth fingers through the 
proximal phalanges of the left hand (minor), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to an increased evaluation for amputation of 
the third finger, proximal portion of the phalanx and through 
the middle phalanx of the 4th and 5th fingers of the right 
hand (major), currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of 
right frozen foot, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for residuals of 
left frozen foot, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
January 1945 and from April 1948 to August 1951.  

This appeal arose from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The RO denied the veteran's claims of 
entitlement to increased evaluations for amputation of the 
second, third, fourth, and fifth fingers of the right hand 
through the proximal phalanges of the left hand, amputation 
of the third finger proximal portion of the phalanx and 
through the middle phalanx of the fourth and fifth fingers of 
the right hand, and frozen feet.  The RO also denied 
entitlement to a TDIU.

Subsequently, in March 1998, the RO discontinued the single 
10 percent evaluation for frozen feet and separate 10 percent 
evaluations were assigned for each foot.  The issues on the 
title page were rephrased to reflect this rating action.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

In March 1998 the veteran submitted a statement wherein he 
claim that his gunshot wound residuals of the legs and thighs 
had increased in severity.  As these issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claims for increased 
evaluations and a TDIU are well grounded.  A contention that 
there has been a worsening of a service-connected disability 
is generally sufficient to well ground a claim for 
entitlement to an increased evaluation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Voluminous VA and non-VA treatment records have been obtained 
and the veteran has received a general medical examination.  
However, for the following reasons the Board feels that 
further development is warranted.  



With regard to the claim for entitlement to increased 
evaluations for residuals of a cold injury to the feet, 
during the course of the veteran's appeal, new criteria were 
issued for cardiovascular diseases effective January 12, 
1998.  62 Fed. Reg. 62507 (Dec. 11,1997).  The new 
regulations have been applied by the RO.  However, the VA 
examination report did not findings sufficient to apply the 
pertinent rating criteria.  

On VA examination of the feet in February 1998, the veteran 
stated that his feet ached and would become cold easily.  The 
examiner found that there were absent pedal pulses.  There 
was marked loss of sensation of the soles and toes.  The skin 
of the veteran's feet was thin and the feet were hairless.  
There was no evidence of fungal infection.  It is unclear 
from the report whether by stating that the skin was thin the 
examiner was finding tissue loss.  There was no indication of 
whether there were nail abnormalities or hyperhidrosis.  
There was also no indication of whether there were color 
changes of the feet.  X-rays showed heel spurs; however, 
there is no opinion on whether these are considered 
osteoarthritis or whether they are related to the veteran's 
cold injury.  

The Board also notes that treatment records in the claims 
folder show diabetes mellitus with lower extremity edema and 
neuropathy.  An opinion addressing whether symptomatology of 
diabetes can be disassociated from symptomatology due to the 
cold injury to the feet is needed to adequately evaluate the 
extent of the service-connected disabilities.  

The February 1998 VA examination was also deficient with 
regard to the hands.  The examination report notes that x-
rays of the hands showed no evidence of arthritis.  However, 
on an attached sheet it was stated that there were no films 
of the hands to interpret.  Moreover, in cases of evaluation 
of orthopedic injuries there must be adequate consideration 
of functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  




Furthermore, it is notable that the veteran's primary 
contention with regard to disability of the hands is that he 
has symptomatology in both of his thumbs and has ankylosis of 
the left thumb.  Although in a rating decision from 1952 the 
description of the service-connected disability included left 
thumb involvement, the thumbs (the first digits) are not 
currently listed as part of the service-connected disability; 
nevertheless, service connection has been granted for 
disability of the left thumb.  The veteran also asserted at 
his hearing that he had lost a portion of his right index 
finger in service.  This is shown in a VA examination report 
from 1952.  However the right second digit is not listed as 
part of the service-connected disability.  

The question of whether both thumbs and the right index 
finger amputation are part of the service-connected 
disability is inextricably intertwined with the issues on 
appeal.  The pertinent rating criteria provide for evaluating 
combinations of ankylosis, amputations, and limitation of 
motion of the digits together.  

In summary, the Board is of the opinion that a 
contemporaneous examination of the appellant as well as 
association with the claims file of any additional records of 
treatment that may have accumulated during the course of the 
appeal would materially assist in the adjudication thereof.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issues prepared and 
certified for appellate review pending a remand of the case 
to the RO for further development as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate medical specialist or 
specialists in order to determine the 
extent of severity of the service-
connected disabilities of the hands and 
feet, and whether the service connected 
disabilities have in the aggregate 
rendered him unemployable.  Any further 
indicated special studies should be 
conducted.  The claims file, a separate 
copy of this remand, and copies of all 
pertinent previous and amended criteria 
for rating the disabilities at issue must 
be made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examiner must 
annotate the examination reports in this 
regard.  With regard to the feet, the 
examiner should address whether the 
veteran has arthralgia or other pain, 
numbness or cold sensitivity, tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities 
such as osteoporosis, subarticular 
punched out lesions, or osteoarthritis.  
The examiner should also discuss whether 
disability from cold injuries can be 
disassociated from disability due to 
diabetes mellitus.  With regard to the 
hands, the examiner should describe 
limitation of motion of each digit.  

If there is ankylosis of a joint or 
joints in one or more digits, the 
ankylosis should be described in detail.  
With only one joint of a digit ankylosed 
or limited in its motion, the examiner 
should determine whether or not motion is 
possible to within two inches (5.1 
centimeters) of the medical transverse 
fold of the palm.  Functional limitation 
including painful motion, weakness, 
fatigability, and incoordination should 
also be carefully considered.  38 C.F.R. 
§ 4.10, 4.40, 4.45, 4.59. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner must be requested to express an 
opinion as to the impact of the service-
connected disabilities on the veteran's 
ability to work, and whether the service-
connected disabilities have in fact 
rendered the veteran unable to engage in 
any kind of substantially gainful 
employment.  Any opinions expressed must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal as 
reported on the title page of this 
remand.  The RO should also document its 
consideration of the applicability of the 
criteria pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999),

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

